Citation Nr: 0936764	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of ten percent for service-
connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision wherein 
the RO, in pertinent part, assigned a ten percent evaluation 
for the Veteran's service-connected bilateral hearing loss.  
The Veteran perfected a timely appeal with respect to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his February 2006 VA Form 9, the Veteran indicated that he 
desired a hearing before the Board at the RO (that is, a 
Travel Board hearing).  In a March 2006 letter, the Veteran 
specified that he would like for his hearing to be at the 
Allentown Outpatient Clinic or the Wilkes-Barr VA hospital.  
The Veteran was scheduled for a video conference hearing on 
October 13, 2006, at the Wilkes-Barr VA medical center.  
However, it appears that no hearing took place.  A September 
2008 informal presentation hearing, from the Veteran's 
representative, stated that the Veteran had apparently 
canceled the hearing, although there was no documentation in 
the claims file to that effect.  Subsequently, in a November 
2008 letter from the Veteran, he stated that it was VA's 
error that his hearing was canceled.  He stated that his 
Disabled American Veterans (DAV) representative was not 
notified, but instead, there was a Veterans of Foreign Wars 
(VFW) representative there whom the Veteran had never met.  
The Veteran reiterated that Disabled American Veterans 
represented him.  He also stated that the officer at the 
hearing told the Veteran that his hearing would be 
rescheduled.  

The Board notes that the VFW is the current representative on 
file for the Veteran.  The Veteran appointed the VFW to 
represent him in January 1986.  Throughout the claims file 
there is correspondence from the VFW on the Veteran's behalf.  
However, the claims file is void of any indication that the 
Veteran has ever appointed the DAV to represent him, and as 
such, the VFW is the representative on file for the Veteran.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board and video 
conference hearings between the RO and the Board, a remand of 
these matters to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
either a Travel Board or a video 
conference hearing before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with the 
February 2006 request.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




